Citation Nr: 0815501	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

2.  Entitlement to a compensable rating for erectile 
dysfunction.

3.  Entitlement to compensable ratings for residual scarring, 
left shoulder, right lower leg, lumbar torso, left elbow, and 
right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 2002); 38 
C.F.R. § 3.159 (2007).

In this regard, the Board notes that the veteran requested a 
Central Office hearing with the Board in his June 2005 
substantive appeal.  However, in a form attached to his 
appeal, he requested a personal hearing with a Jackson, 
Mississippi, Decision Review Officer.  He received his 
personal hearing at the Jackson RO in January 2006.  By 
correspondence dated January 2008, the veteran indicated he 
still wanted to appear at a Central Office hearing before the 
Board in Washington, D.C.  However, by correspondence dated 
April 2008, he expressed his desire to cancel his scheduled 
Central Office hearing and instead requested a Board 
videoconference hearing at the Jackson RO.  As such, the case 
will be returned to the RO for scheduling of such hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board, in accordance with 
applicable procedures.  Notice should be 
sent to the veteran and his 
representative, in accordance with 
applicable regulations.  Care should be 
taken to assure that the representative 
is adequately informed of the time and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



